              Case 19-11739-LSS   Doc 706-1   Filed 06/01/20   Page 1 of 4




                                  EXHIBIT 1
                   Declaration of Paul Safran




43562187 v3
                  Case 19-11739-LSS              Doc 706-1       Filed 06/01/20        Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                    Case No. 19-11739 (LSS)

                                      Debtors.                  (Jointly Administered)



    DECLARATION OF PAUL SAFRAN IN SUPPORT OF EMPLOYEES’ RETIREMENT
        SYSTEM OF ALABAMA AND TEACHERS’ RETIREMENT SYSTEM OF
        ALABAMA’S FIRST (1ST) OMNIBUS (SUBSTANTIVE) OBJECTION TO
          SECTION 503(b)(9) CLAIMS PURSUANT TO SECTION 502 OF THE
      BANKRUPTCY CODE, BANKRUPTCY RULE 3007 AND LOCAL RULE 3007-1

           I, Paul Safran, pursuant to 28 U.S.C. § 1746, declare:

           1.       I am the Chief Executive Officer and General Counsel for iPic Theaters, LLC (the

“Buyer”), the purchaser of substantially all of the Debtors’ assets in the Section 363 sale approved

by this Court (the “Sale”). Prior to the Sale, I was the General Counsel for the Debtors for 8 years.

I submit this Declaration in further support of the First (1st) Omnibus (Substantive) Objection to

Section 503(b)(9) Claims Pursuant to Section 502 of the Bankruptcy Code, Bankruptcy Rule 3007

and Local Rule 3007-1 (the “Objection”),2 filed by the Employees’ Retirement System of Alabama

and Teachers’ Retirement System of Alabama (together, “RSA”) as it relates to the Objection to

amended claim number 256 (the “Empire Claim”) filed by Empire Office, Inc. (“Empire”). I am

personally familiar with the factual background relating to the Empire Claim and the information

contained in the Objection and RSA’s Reply in support of the Objection. I am authorized to




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
2
    Capitalized terms undefined herein shall have the meanings ascribed to them in the Objection and related documents.


43562187 v3
               Case 19-11739-LSS        Doc 706-1      Filed 06/01/20     Page 3 of 4




execute this Declaration.

                                          The Debtors’ Business

          2.    The Debtors’ businesses were theater and restaurant business. Specifically, the

Debtors were a leading provider of polished-casual dining in a luxury theater auditorium

environment.

          3.    In the ordinary course of business, the Debtors screened motion pictures in a luxury

theater environment for their patrons, and served food, drinks, and concessions in the theaters and

adjoining restaurants. The Debtors routinely purchased food, concessions, cleaning supplies, and

other products necessary to operate the theaters and restaurants.

                                    The Delray Beach Project

          4.    In 2017, the Debtors entered into negotiations with the City of Delray Beach’s

Community Redevelopment Agency (the “CRA”) regarding the potential development of a new

theater in Delray Beach, Florida. These negotiations culminated in the execution of an agreement

to pursue the Delray development project (the “Delray Project”).

          5.    Unlike prior theater development projects, the Delray Project had several unique

characteristics due to requirements imposed by the CRA. Specifically, the Delray Project was not

limited to a new lease and build-out of a theater and restaurant facilities. Rather, the CRA required

the development of not only the theater and restaurant, but also adjoining office space, retail space,

and a parking garage. As the Debtors’ businesses had never (and have not since) involved such

expansive and complex commercial development projects, the Debtors facilitated the creation of

a joint venture of third parties, including development companies American Realty Advisors and

Samuels & Associates to develop the Delray Project.

          6.    In response to the CRA’s requirements relating to the build-out of office space at




43562187 v3                                       2
                 Case 19-11739-LSS            Doc 706-1         Filed 06/01/20   Page 4 of 4




the Delray Project, the Debtors agreed to enter into the Office Lease (as defined in the Objection).

At the time, the Debtors’ existing corporate office space located in Boca Raton, Florida, was

sufficient for their business purposes and the Debtors had no business need to relocate their

corporate offices. Based upon my personal involvement in the transactions associated with the

Delray Project and Office Lease, but for the unique circumstances of the Delray Project and

requirements imposed by the CRA, the Debtors would not have entered into the Office Lease or

contracted with Empire to build out the Delray Office Space.3

          7.       From my knowledge and personal experience as an officer of the Debtors, the build-

out of the Delray Office Space and related transactions with Empire were unique and singular

occurrences.       Based upon my understanding of the ordinary meaning of the phrase “ordinary

course of such debtor’s business,” I do not consider the transaction with Empire to be in the

ordinary course of the Debtors’ business.

          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.



Executed on June 1, 2020                                        /s/ Paul Safran
                                                                Name: Paul Safran
                                                                Title: CEO and General Counsel




3
    The Office Lease was rejected in the Bankruptcy Case.


43562187 v3                                                 3
